 PHELPS DODGE BRASS CO361Phelps Dodge Brass Company and Teamsters LocalUnion No. 612. Cases 10-CA-18168, 10-CA-18315, and 10-CA-18404, 10-CA-1837026 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 24 August 1983 Administrative Law JudgeThomas R Wilks issued the attached decision TheCharging Party and the Respondent filed excep-tions and supporting briefsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,1 andconclusions and to adopt the recommended OrderORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed' The Charging Party has excepted to some of the Judge's credibilityfindings The Board's established policy is not to overrule an administrative law Judge s credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are Incorrect StandardDry Wall Products , 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Or1951) We have carefully examined the record and find no basis for re-versing the findingsDECISIONSTATEMENT OF THE CASETHOMAS R WILKs, Administrative Law Judge Thiscase was tried at Anniston, Alabama, on February 2,1983, pursuant to various complaints involving 8(a)(1),(3), and (5) violations, and which were consolidated inthe complaint which issued October 7, 1982 The onlyissue is whether or not the Respondent, Phelps DodgeBrass Company, reached agreement on all the terms of acollective-bargaining contract on May 16, 1982, and hassince refused to reduce such agreement to writing andexecute it in violation of Section 8(a)(1) and (5) of theAct 1On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofall the briefs filed, I make the following' All other Issues were settled prior to the hearing, and I granted theGeneral Counsel's motion to sever all but three allegations of the cornplaint and references to other settled portions Only those allegations rdlevant to the issue of whether the Company had committed an 8(a)(5) vio-lation remain to be resolvedFINDINGS OF FACTI JURISDICTIONThe Respondent is a Delaware corporation engaged inthe manufacture of brass and copper valves at its Annis-ton, Alabama plant From this facility, it sells and shipsannually goods valued in excess of $50,000 directly tocustomers located outside the State of Alabama Re-spondent admits, and I find, that it is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act, and that the Union is a labor or-ganization within the meaning of Section 2(5) of the ActII THE ALLEGED UNFAIR LABOR PRACTICEA BackgroundThe Union was certified as exclusive bargaining agenton August 25, 1978, pursuant to a Board-conducted elec-tion which was held on August 17, 1978 A collective-bargaining agreement was entered into on March 4,1979 By its terms that agreement was to expire onMarch 4, 1982In mid-February2 the Union and the Company com-menced negotiations concerning the terms and conditionsof a new collective-bargaining agreement The Respond-ent in these negotiations sought economic concessionswhich it claimed were necessary for its continued busi-ness viability The negotiations continued past the expira-tion date of the previous contract until the partiesreached tentative agreement at the March 19 meetingOnly two persons who were present at that meetingwere called to testify The members of the Respondent'snegotiating team present were the chief negotiator, VicePresident of Operations Fred Maxwell, Labor RelationsManager James Collins, Manager of Industrial RelationsBill Caverly, and Steve Halmo, assistant to Collins TheUnion's negotiating team, which consisted of several em-ployee members, was also present The chief union nego-tiator was Albert Yarborough, union vice president andbusiness agent Collins testified that the complete con-tract proposal offered by the Respondent at that meetingwas reduced to writing and consisted of a documentmarked General Counsel's Exhibit 4 General Counsel'sExhibit 4 consists of a cover sheet headed "INDEX,"which lists 28 individually titled articles, each of whichis paginated, and which is followed by an enumeration ofthe provisions of articles V, X-XIX, XXI, and XXVIICollins testified that nothing not reduced to writing wasto be assumed but he could not explain why some of thearticles listed in the index were not contained in thebody of General Counsel's Exhibit 4 which followed theindex, and ultimately Collins admitted he was unsurewhere the missing terms were Somewhat more convinc-ing on this point was Yarborough who testified thatGeneral Counsel's Exhibit 4 consisted of proposedchanges to the terms of the then expiring contract, andthat index references to clauses not explicated in thatdocument reflect the parties' agreement to incorporateextant clauses of the expired contract Furthermore, no2 All dates are in 1982 unless otherwise specified272 NLRB No 69 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDother explicit evidence contrary to Yarborough's, albeitgeneralized, testimony was presented on this issue Wil-liam Neal, the General Manager and chief operating offi-cer, later testified in reference to the Respondent's offerof March 19, that "had the membership accepted ourproposal we would have had an agreement" I, therefore,conclude that the Respondent's offer of March 19 con-sisted of all the provisions set forth in the body of Gen-eral Counsel's Exhibit 4 and the clauses of the old con-tract referred to by the index but not thereafter specifi-cally set forth in the body of the proposed changes Gen-eral Counsel's Exhibit 4 Not included therein, however,was a commencement and termination date 3 Yarbor-ough's version of the March 19 meeting differs signifi-cantly from Collins' in other respects Yarborough testi-fied that the Respondent's chief negotiator, Maxwell,upon presenting the proposal, strongly asserted that theproposal would be a final offer and that the Respondentwas not prepared to make any other reductions of con-cession demands Collins recalls that the meeting includ-ed discussions over a possible strike and that after thefinal proposal was reviewed and towards the end of themeeting, Maxwell outlined various steps the Respondentwould take in the event of a strike These included theemployment of additional guards and the recall of 178laid-off employees Collins then went on to testify thatMaxwell concluded these remarks by saying, "in theevent of a strike the table is clean "4The union representatives tentatively agreed to theMarch 19 offer and subsequently presented the proposalto the membership for ratification on March 26 Themembership rejected the offer, and Yarborough later soinformed Maxwell On April 2, the Union voted to go onstrike Yarborough then informed Maxwell of their deci-sion and requested that Maxwell arrange for Neal tocontact him Neal, upon returning from a corporate man-agerial meeting in New York at which he had been ex-plaining the losses the plant had incurred during the firstquarter, called Yarborough from his office A conversa-tion on April 6 between Yarborough, Neal, and Maxwelltranspired over a speaker phone Neal testified that Yar-borough wanted to know if the issues could be settledand a strike averted Neal responded to this inquiry byoutlining the poor financial condition of the Respondentwhich had suffered losses of almost a million dollars theyear before, and was continuing to lose money at thatmoment Neal testified that he told Yarborough a strikewould probably be devastating to Respondent's businessand that "if there was a strike and we incurred a lot ofadditional losses and so forth that when and ever wecame back to discussions again we'd have to start allover again" Referring to the March 19 offer, Neal con-tinued, "That's the only proposal we had to offer at thattime and if they couldn't take it we'd have to start all, From the record It is clear that only the modifications contained inG C Exh 4 were discussed at the bargaining table Thus there was nonegotiation nor explicit agreement on the commencement and terminationdates of the new contract4 No union bargaining committee member was called to testify in corroboration of Yarborough Maxwell and Caverly are no longer employedby Respondent Maxwell's whereabouts are unknown, and Caverly issomewhere in Virginia Thus, neither of them testifiedover again in the event of a strike" According to Neal,Yarborough then said he understood the situation andwould get back to the Respondent after consulting withthe union president, Donald WestA meeting was held April 10 in a further effort tosettle and avoid a strike This meeting was attended byYarborough, West, Neal, and Maxwell The conversationwhich took place was essentially between West andNeal According to Neal, the following transpired Westbegan by stating that the Respondent would have to re-instate holiday and vacation benefits to avoid a strike Hesaid that he had informed Yarborough all along that themembership was not willing to give up these benefitsNeal stated that the Company could not reduce conces-sion demands more than they already had, and that "asfar as I was concerned we had bargained as far as wecould go because of the financial condition of the com-pany, and that anything else, again would be devastatingto us" West then responded that "if we didn't give backthe benefits there would be a strike, and that he couldn'tcontrol what happened after that" Neal then replied thatany strike could be devastating, that the Respondent hadincurred a one-quarter-million-dollar loss during the firstquarter in addition to last year's million-dollar-loss, andthat if there was a strike "there was no way in the world[the Respondent] could offer the proposal that was onthe table at that time" Neal further testified that he wenton to say that "if, in fact, there was a strike, because ofthe financial implications, we would have to withdrawany offers, any negotiations, any proposal that we hadhad before because the whole game would have tostart all over againYarborough's recollection of the April 6 conversationand April 10 meeting is generalized and limited 5 Heconceded that the Respondent's poor financial conditionwas repeatedly stressed during the negotiations, and thatNeal emphasized the detrimental effect that a strikewould have on the Respondent Yarborough testifiedthat he did not "recall" any "profound statements" beingmade at that meeting and, in generalized testimony,denied that the Respondent ever indicated it was with-drawing its offer 6On April 13 the employees engaged in a strike whichlasted until May 16 The Union, admittedly, was anxiousto settle the strike and to reach an agreement Duringthe strike, employees began to cross the picket line andreturn to work Union officials had heard rumors aboutthe filing of a decertification petition Similarly, the Re-spondent was concerned with its precarious financialcondition and worried that a strike could precipitate itsfinancial demiseYarborough testified on redirect examination that heand Maxwell alone had an "off-the-record," clandestinemeeting to see if an accord could be reached 7 Thismeeting was held on May 5 According to Yarborough,Maxwell told him that the "offer" was still on the table5 West did not testify6 Yarborough was unsure of the date of the meeting, but testified atone point that it was between April 13 and May 6 I have credited Neal sversion as to the date of that meeting7 As already mentioned, Maxwell did not testify PHELPS DODGE BRASS CO363and that "the dialogue at that meeting was that theUnion was to come back with some proposal to open thedoor for the Company to make a final offer, to changetheir final offer, so we could settle the strike" Yarbor-ough explained further that the two of them agreed toconstruct a scenario where the Union was to make in-creased demands at a subsequent formal meeting so thatthe Respondent could then respond with an increasedofferThe next day, on May 6, a formal bargaining meetingwas held at the Union's request It was presided over bya Federal mediator According to Yarborough, the medi-ator called the meeting to order and asked the Union toexcuse itself The Respondent then met briefly with themediator, and the Union was called back to the roomThe Union was then asked what it had to say, and Yar-borough then said that if some changes in vacation andholiday benefits would be made, a settlement could bereached The Union then sought significant increases inthese benefits from the March 19 offer The Respondentthen caucused briefly Upon return, Maxwell forcefullyreiterated the Respondent's poor financial condition andemotionally asserted that it was not in a position to offeranything more, and that it felt its offer had been liberal,and that if it made another offer it would be "less ornothing" Yarborough testified that "Maxwell raised [sic]to his feet and he was red in the face and in a loud voicehe said, 'I'll tell you that the Union and the employeesdo not understand our problem, and you can tell themthey can take the last offer, because the next one will beeither less or nothing,' then the meeting ended "8Collins' version of this meeting differed from Yarbor-ough's Collins testified that Yarborough spoke after themeeting commenced and that "he asked for additionalmovement on wages, holidays, and vacations•specifical-ly a freeze in 1982 and openers in 1983 and 1984 Then,the Mediator said, '0 K Mr Company, what do you sayto that?" Allegedly, Maxwell then said, "What do I sayto what? I've not heard any proposal yet" The Unionthen caucused, and returned with specific proposals as towages, holiday, and vacation benefits After a Respond-ent caucus, Maxwell respondedYou've asked for all these things and there's beenno mention of all the giving we've done in the restof the contract Management has taken asalary cut Orders have continued to decline Weare not in any better position to accept the propos-al I will take back your message to management,but as far as I'm concerned it is this contract withadditional concessions or we have nothing else tosayThese statements were followed by a short discussion ofunion violence, and then the meeting adjournedThis was the last negotiating session held At a meet-ing of the membership on May 16 the Union voted toaccept the March 19 offer and return to work The votewas conducted by the Federal mediator who had presid-ed at the May 6 meeting Yarborough testified that hepresented to the membership the same offer which hadbeen proposed by the Company on March 19, and that itwas done in the same manner as he had followed in pre-senting this offer for a vote on March 26 Yarboroughconceded that he arranged the May 16 membership voteafter he had heard of the decertification movement andfor the purpose of protecting the employees and preserv-ing the collective-bargaining unitYarborough informed the Respondent by telegram thatday "This is to advise you that the collective bargainingagreement as last proposed by you has been acceptedThe employees will report to work on May 17"The Respondent sent a telegram to Yarborough withinhours of receiving the notice of acceptance The Unionreceived the telegram the next day It statedThe offer referred to in your telegram of 5/16/82was withdrawn both in communication betweenyou and A C Maxwell and in the meeting of5/6/82 Phelps Dodge Brass Company Employeeswill be permited to return to work only if job open-ings exist The Company has no contract withTeamsters Local 612B AnalysisI conclude that the parties had reached tentativeagreement upon a contract offer placed on the table bythe Respondent on March 19 The negotiations out ofwhich this contract proposal arose dealt primarily withconcession bargaining from the previous collective-bar-gaining agreement The Respondent suffered severelosses for some time and was struggling for its survivalTherefore, the final offer largely reflected reductionsfrom the benefits the employees had received under theirold contract As I have previously found the entire offerconsisted of a series of enumerated provisions plus thoseunchanged provisions of the prior contract 9 This offerwas rejected by a vote of the membership who thenvoted to strike There is no question that the offer ofMarch 19 was still on the table at the April 10 meetingbetween Neal, Maxwell, Yarborough, and West TheUnion, however, went on strike on April 13It is Respondent's principal contention that the strike'soccurrence had the effect of withdrawing the offer fromthe table Collins testified that on March 19, when pre-senting the offer, Maxwell stated that "in the event of astrike the table is clean " Neal testified, that in an April 6telephone call with Yarborough, he said, "We'd have tostart all over again in the event of a strike" And, fur-ther, in the April 10 meeting, he told the union repre-sentatives, "if there is a strike, because of the finan-cial implications, [the Respondent] will have to withdrawany offersthe whole game will have to start allover again"The controlling principle of law is stated in Pepsi ColaBottling Co, 251 NLRB 187, 189 (1980)9 Excluded from the terms was an explicit commencement and termi-' No other member of the union bargaining committee testified in corroboration of Yarboroughnation date 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDA complete package proposal made on behalf ofeither party through negotiations remains viable,and upon acceptance in tow must be executed aspart of the statutory duty to bargain in good faith,unless expressly withdrawn prior to such accept-ance, or defeased by an event upon which the offerwas expressly made contingent at a time prior to ac-ceptance 10Yarborough, the union negotiator, denied that the Re-spondent's agents made references that the offer wouldbe withdrawn in the event a strike took place Indeed,Yarborough's testimony as to the May 5 and 6 meetingsalone would, if believed, support a finding that theMarch 19 offer was in any event placed back on thetableThe issue of credibility cannot be resolved by resort toinherent probability It can be argued that the Union haddissipated its strength and employee support during thestrike and was driven by motivations of desperation toresort to a cunning strategem to manufacture an out-standing offer which had in fact been withdrawn, andthat it would have been unreasonable for Respondent tohave left unresolved a standing offer which was pre-mised on economic conditions status quo ante a debilitat-ing strike It can also be argued that it was unreasonableand improbable that the Union's chief negotiator couldhave submitted a revoked offer to the members for ac-ceptance, and reasonable to conclude that Respondent,which had suffered economically as a result of the strike,did not become emboldened to demand stronger termsuntil the moment it realized that the Union had capitulat-ed at the bargaining table, or had become weakened byinternal dissension In the final analysis, the credibilityissue must be resolved by an evaluation of demeanor ofthe witnesses and the probative value of their testimonyThe General Counsel has the burden of proving the alle-gations of the complaint by the preponderance of proba-tive, credible testimony In this case, that burden wasplaced upon the testimony of one person, YarboroughHowever, I find that his demeanor and testimony wasless credible than that of Neal or Collins, with the soleexception of the content of the March 19 offer Neal'sand Collins' demeanor was more certain, and had thatkind of spontaneity indicative of candor They weremore convincing and responsive witnesses Their testi-mony, particularly that of Neal, was more detailed andvivid, and tended to supply more of a context for theevents Yarborough's denials often took the form of aqualified "I don't recall" nature His testimony was gen-eralized, conclusionary, selective, and elicited by sugges-tive, if not leading, examination Accordingly, I creditthe testimony of Collins and Neal where it is contradict-ed by Yarborough as to the status of the March 19 offer'• See generally Penasquaos Gardens 236 NLRB 994 995 (1978)I find that by Maxwell's and Neal's statements theUnion on March 19, April 6, and April 10 was informedthat in the event of a strike the offer would be with-drawn I, therefore, find that when the employees wentout on strike on April 13, that strike by the terms of theoffer defeased and withdrew the March 19 offer Fur-thermore, I find I cannot credit Yarborough's uncorro-borated but uncontradicted testimony as to the fact aMay 5 secret meeting was held with Maxwell at whichMaxwell in effect renewed the March 19 offer Maxwellwas present April 6 and 10 when his superior, Neal, in-formed the union representatives of the conditionalnature of the offer It is inconceivable that he would takea position contrary to Neal's, particularly at a time whenthe strike was failing and employees were returning towork By Yarborough's own testimony, Maxwell wasgenuinely angered by the Union's attempt to negotiateincreased benefits at the May 6 meeting Such spontane-ous chagrin is hardly consistent with Yarborough's testi-mony that the May 5 meeting culminated with a consen-sus that the next day the Union would make greater de-mands upon which the Respondent could then slightlyalter its proposal I am not, therefore, convinced that theRespondent ever renewed its March 19 offer after thethe strike defeased that offerC ConclusionThe Union, in the instant case, accepted the March 19proposal on May 16 Such acceptance was untimely asthe offer by its terms lapsed upon the occurrence of thestrike on April 13I, therefore, conclude that a complete and bindingagreement was never consummated because the partiesnever reached a contemporaneous meeting of theminds liFor the foregoing reasons, I conclude that the Re-spondent has not violated the Act as alleged in the com-plaint, as amended 12ORDERThe complaint, as amended, is dismissed" The Respondent in its brief raises two additional grounds uponwhich I am urged to conclude that no binding collective bargainingagreement was ever consummated These are that the Respondent s alleged offer of May 6 was Incapable of forming a complete contract sinceit called for unspecified additional concessions, and that the purportedagreement is defective because It lacks a commencement date and termBased on my disposition of Respondent's principle contention, which wasthe focus of this litigation at hearing, I find it unnecessary to reach eitherof these Issuesii If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes